                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: ________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 11/27/19
------------------------------------------------------------------X
LOCAL 210 PENSION FUND,                                           :
                                                                  :
                                                    Plaintiff, :
                                                                  :      1:19-cv-5801-GHW
                              -against-                           :
                                                                  :          ORDER
S&S SOAP CO., INC., WORBES                                        :
CORPORATION, and ABC COMPANIES 1-10 all :
other trades or businesses under common control :
with S&S Soap Co., Inc. and Worbes Corporation, :
                                                                  :
                                                 Defendants. :
------------------------------------------------------------------X

GREGORY H. WOODS, United States District Judge:

         During the hearing held on September 20, 2019, the Court directed Plaintiff that if it

intended to seek pre-judgment interest on Defendants’ alleged withdrawal liability and delinquent

contributions as part of its damages in this action, it should provide the Court with the calculations

supporting its requested interest amounts. The Court has reviewed the calculations provided by

Plaintiff in support of its request for pre-judgment interest on Defendants’ delinquent contributions.

Affidavit of Ira Sturm, Dkt. No. 35, Ex. H. Those calculations do not allow the Court to evaluate

Plaintiff’s requested interest amount because they do not include, for example, the date on which

interest began to accrue or the interest rate which applied during specific periods of time. If Plaintiff

still intends to seek pre-judgment interest on Defendants’ delinquent contributions, it should submit

updated calculations in support of its requested amount to the Court by no later than November 29,

2019.
           Plaintiff is directed to serve a copy of this order on Defendants and to retain proof of

service.

     SO ORDERED.

Dated: November 27, 2019
       New York, New York                                   __________________________________
                                                                   GREGORY H. WOODS
                                                                  United States District Judge




                                                      2
